Exhibit 23.1 W.T. Uniack & Co. CPAs, P.C. Certified Public Accountants Independent Registered Public Accounting Firm’s Consent We consent to the inclusion in the filing of Feel Golf Co., Inc. on Form 10K and our report dated January 15, 2013 with respect to our audits of the financial statements of Feel Golf Co., Inc. as of December 31, 2011 and 2010 and for the years ended December 31, 2011 and 2010, which report appears with those financial statements referred to above. We also consent to the reference to our Firm under the heading “Experts” in such Prospectus. /s/W.T. Uniack & Co. CPAs, P.C Woodstock, Georgia January 15, 2013
